As filed with the Securities and Exchange Commission on May 28, 2015 Investment Company Act File Number 811-4922 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY California Daily Tax Free Income Fund, Inc. (Exact name of registrant as specified in charter) 1411 Broadway New York, NY10018 (Address of principal executive offices) (Zip code) Christine Manna c/o Reich & Tang Asset Management, LLC 1411 Broadway New York, New York 10018 (Name and address of agent for service) Registrant's telephone number, including area code:212-830-5200 Date of fiscal year end: December 31 Date of reporting period: March 31, 2015 Item 1: Schedule of Investments CALIFORNIA DAILY TAX FREE INCOME FUND, INC. STATEMENT OF NET ASSETS MARCH 31, 2015 (UNAUDITED) Maturity Interest Value FaceAmount Security Description Date Rate (Note1) TAX EXEMPT GENERAL OBLIGATION NOTES AND BONDS (0.22%) Maple Dale-Indian Hill School District, WI TRAPN 04/01/15 0.42% Total Tax Exempt General Obligation Notes and Bonds TAX EXEMPT VARIABLE RATE DEMAND INSTRUMENTS (12.40%) (a) California Education Facilities Authority RB (Life Chiropractic College West Incorporated) – Series 1999 LOC Bank of West 01/01/25 0.01% California PCFA PCRRB (Pacific Gas and Electric Company) – 1996 Series E LOC JPMorgan Chase Bank, N.A. 11/01/26 California Statewide Communities Development Authority MHRB (Stoneridge at Elk Grove) – 2005 Series Q (b) LOC Citibank, N.A. 10/01/38 City and County of San Francisco Finance Corporation Lease RRB (Moscone Center Expansion Project) – Series 2008-2 LOC State Street Bank & Trust Company 04/01/30 Irvine Ranch Water District Series Consolidated Series 2009B LOC Bank of America, N.A. 10/01/41 South Carolina Jobs EDA (Franco Manufacturing Company, Inc. Project) – Series 1998 (b) LOC Bank of America, N.A. 05/01/19 State of California GO Bonds, Series 2003A-2 LOC BMO Harris Bank 05/01/33 Total Tax Exempt Variable Rate Demand Instruments U.S. GOVERNMENT AGENCY DISCOUNT NOTES (84.11%) Federal Agricultural Mortgage Corporation 07/02/15 0.08% Federal Home Loan Bank 04/06/15 Federal Home Loan Bank 04/08/15 Federal Home Loan Bank 05/22/15 Federal Home Loan Bank 06/01/15 Federal Home Loan Bank 06/05/15 Federal Home Loan Bank 07/09/15 Federal Home Loan Bank 07/09/15 Federal National Mortgage Association 07/02/15 Total U.S. Government Agency Discount Notes Total Investments (96.73%) (cost $672,160,880†) Cash and other assets, net of liabilities (3.27%) Net Assets (100.00%) FOOTNOTES: (a) Securities payable on demand at par including accrued interest (usually with seven days’ notice) and, if indicated, unconditionally secured as to principal and interest by a bank letter of credit. The interest rates are adjustable and are based on bank prime rates or other interest rate adjustment indices. (b) Security subject to alternative minimum tax. KEY: EDA Economic Development Authority GO General Obligation LOC Letter of Credit MHRB Multi-family Housing Revenue Bond PCFA Pollution Control Financing Authority PCRRB Pollution Control Refunding Revenue Bonds RB Revenue Bond RRB Refunding Revenue Bond TRAPN Tax and Revenue Anticipation Promissory Note Note 1 - Valuation of Securities Investments are recorded on the basis of amortized cost, which approximates value, as permitted by Rule 2a-7 under the 1940 Act. Under this method, a portfolio instrument is valued at cost and any discount or premium is amortized on a constant basis to the maturity of the instrument. The maturity of variable rate demand instruments is deemed to be the longer of the period required before the Fund is entitled to receive payment of the principal amount or the period remaining until the next interest rate adjustment. Under the provisions of GAAP, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date under current market conditions.GAAP establishes a hierarchy that prioritizes the inputs to valuation methods giving the highest priority to readily available unadjusted prices in an active market for identical assets (Level 1) and the lowest priority to significant unobservable inputs (Level 3) generally when market prices are not readily available or are unreliable.Based on the valuation inputs, the securities or other investments are tiered into one of three levels.Changes in valuation methods may result in transfers in or out of an investment’s assigned level: Level 1 –prices are determined using quoted prices in an active market for identical assets. Level 2 – prices are determined using other significant observable inputs.Observable inputs are inputs that the other market participants may use in pricing a security.These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3 – prices are determined using significant unobservable inputs.In situations where quoted prices or observable inputs are unavailable (for example, when there is little or no market activity for an investment at the end of the period), unobservable inputs may be used.Unobservable inputs reflect the Fund’s own assumptions about the factors market participants would use in determining fair value of the securities or instruments and would be based on the best available information. The following is a summary of the tiered valuation input levels, as of the end of the reporting period, March 31, 2015.The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities.Money market securities may be valued using amortized cost, in accordance with the 1940 Act. Generally, amortized cost approximates the current fair value of a security, but as the value is not obtained from a quoted price in an active market, such securities are reflected as a Level 2. Debt securities issued by states of the United States and political subdivisions of the states Quoted prices in active markets for identical assets (Level 1) - Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) - Total For the period ended March 31, 2015, there was no Level 1 or Level 3 investments.There were also no transfers between levels during the period ended March 31, 2015. Item 2: Controls and Procedures a. The registrant’s Principal Executive Officer and Principal Financial Officer have evaluated the design and operation of the registrant's disclosure controls and procedures within 90 days of this filing and have concluded that the registrant’s disclosure controls and procedures were effective in ensuring that information required to be disclosed by the registrant in this Form N-Q was recorded, processed, summarized and reported on a timely basis. b. There were no changes in the registrant's internal controls over financial reporting that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to affect, the registrant’s internal controls over financial reporting. Item 3:Exhibits Certifications of Principal Executive Officer and Principal Financial Officer, under Rule 30a-2(a) of the Investment Company Act of 1940.
